Citation Nr: 1028798	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 
1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in November 2009.  A 
transcript of this hearing has been associated with the Veteran's 
claims file.

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of a lay statement from C.S.  A 
waiver of agency of original jurisdiction (AOJ) consideration was 
received in connection with such evidence.  38 C.F.R.
§ 20.1304 (2009).  Therefore, the Board may properly consider the 
newly received evidence.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's claim for service connection for 
hypertension.  Accordingly, this claim is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran's current left knee disorder was incurred in or otherwise 
the result of his active service.




CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in December 2006, which is prior to the 
May 2007 rating decision that is the subject of this appeal.  In 
pertinent part, this letter informed the Veteran of what was 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the December 2006 letter included 
information regarding disability rating(s) and effective date(s) 
as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist the Veteran 
in the development of his case has been satisfied regarding his 
left knee claim.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, the 
Veteran has had the opportunity to present evidence and argument 
in support of his claim, to include at the November 2009 Board 
hearing.  Nothing indicates the Veteran has identified the 
existence of any relevant evidence that has not been obtained or 
requested.  Moreover, he was accorded a VA medical examination 
regarding this case in March 2007, which included an opinion that 
addressed the etiology of the current left knee disorder 
supported by stated rationale.  As this opinion was based upon an 
interview with the Veteran, a medical evaluation, and an accurate 
understanding of his medical history based upon review of his VA 
claims folder, the Board finds it is supported by an adequate 
foundation.  No competent medical evidence is of record which 
specifically refutes the findings of the March 2007 VA 
examination, and no prejudice has been demonstrated therein.  
Accordingly, the Board finds that this examination is adequate 
for resolution of this case.  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this case.

II.  Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

Initially, the Board notes that there is competent medical 
evidence that the Veteran has a chronic left knee disorder.  For 
example, a June 2002 MRI of the left knee revealed complex tear 
with probable maceration involving the body and posterior horn of 
the medial meniscus; moderate chondral irregularity of the medial 
femoral condule and medial tibial plateau; and tripartite patella 
associated with some degenerative change and slight bone marrow 
edema.  In addition, various medical records show treatment for 
complaints of left knee pain.

The Board further notes that the record confirms the Veteran was 
treated for left knee problems while on active duty.  
Specifically, service treatment records dated in April 1984 
reflect treatment for a probable torn left medial meniscus.  
Moreover, the Veteran essentially contends that his current left 
knee disorder originated with this in-service injury.  

Despite the foregoing, the Board finds that preponderance of the 
record is against a finding that the Veteran's current left knee 
disorder was incurred in or otherwise the result of his active 
service.  

In this regard, the service treatment records reflect the 
Veteran's left knee was treated with physical therapy for eight 
(8) weeks, and then he was returned to duty.  No further 
treatment for the left knee is documented in the service 
treatment records.  X-rays taken of the left knee in 1984 
revealed no significant abnormalities.  Moreover, his lower 
extremities were clinically evaluated as normal at his April 1990 
service separation examination.  In fact, it was specifically 
stated that there was no weakness, deformity, or limitation of 
motion of the left leg.  Additionally, on a Report of Medical 
History completed in conjunction with the separation examination, 
the Veteran checked the box to indicate he had not experienced 
"trick" or locked knee.  The Board finds that if the Veteran 
were experiencing recurrent left knee problems since the time of 
the 1984 in-service injury, then it is only logical he would have 
indicated such on this Report.  The Board also notes that the 
physician's comments section of this Report did note treatment 
for a torn meniscus in 1984, but that it was NCNS" (No 
Complications, No Sequelae).

In addition, the Board observes that there is no indication of 
any treatment for the left knee in the post-service medical 
records until 2002, approximately 12 years after his separation 
from service.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as the 
absence of any medical records of a diagnosis or treatment for 
many years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that Veteran failed to account for the 
lengthy time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.).

The record also indicates that the Veteran sustained post-service 
injury to his left knee in a May 2002 motor vehicle accident.  
The Board notes, however, that the Veteran has contended that he 
had problems with the left knee prior to that accident, and there 
is evidence to support this contention.  Specifically, the record 
reflects he sought treatment for left knee pain in March 2002, 
prior to the motor vehicle accident.  Moreover, treatment records 
dated in May 2002 reflect that the Veteran reported the accident 
had, in essence, exacerbated his already existing left knee 
disorder.  However, the March 2002 records themselves indicate 
the left knee problems were of recent origin.  For example, 
records dated in January 2002 contain no reference to the left 
knee, while records dated early in March 2002 note complaints of 
left knee pain for the last two (2) days and that problems had 
actually been going on for the last couple of weeks but had been 
swollen for the last 2 days.  In other words, while he did have 
left knee problems prior to the May 2002 motor vehicle accident, 
the record still reflects that they were of relatively recent 
origin.

In view of the foregoing, the Board finds that the other evidence 
of record, to include the Veteran's statements to his treatment 
providers, is inconsistent with, and actually contradicts, the 
Veteran's current contention of continuity of symptomatology 
since the time of his 1984 in-service treatment for the left 
knee.

The Board further notes that no competent medical evidence is of 
record which relates the etiology of the Veteran's current left 
knee disorder to his active service.  Rather, the March 2007 VA 
examination contains a competent medical opinion against such a 
finding.  The examiner noted the medial meniscus injury in 1984, 
while on active duty, but found no objective evidence of 
residuals.  Additionally, the examiner noted that prior to 2002 
there was no objective data to support chronic symptoms or 
limitation in range of motion at the left knee secondary to his 
in-service left knee injury in 1984.  The examiner also noted the 
2002 post-service knee injury.  Moreover, the examiner stated 
that the findings of multipartite left patella per X-ray, but 
stated that bipartite or multipartite patella occurred in 
approximately 2 to 3 percent of the general population.  Based on 
the foregoing, the examiner opined that the current left knee 
condition was less likely as not caused by or related to the in-
service torn left medial meniscus.  The examiner noted that his 
rationale was based upon medical literature review, medical 
record review, and clinical experience.

As noted above, the Board has already determined that this 
medical opinion is based upon an adequate foundation, and is 
adequate for resolution of this case.  The Board acknowledges the 
Veteran criticized the March 2007 VA examiner, in part, for 
focusing on his May 2002 motor vehicle accident as the cause of 
the current left knee disorder.  However, the evidence does not 
indicate any post-service problems with the left knee until 2002, 
and that the record indicates these problems were of recent 
origin.  Additionally, as indicated previously, the Board finds 
that the other evidence of record is inconsistent with, and 
actually contradicts, the Veteran's current contention of 
continuity of symptomatology since the time of the 1984 in-
service injury.  Consequently, the Board is not persuaded by the 
Veteran's criticism of the opinion expressed by the March 2007 VA 
examiner.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for a left knee disorder.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on 
appeal with respect to this claim must be denied.


ORDER

Service connection for a left knee disorder is denied.


REMAND

The Board notes that hypertension means persistently high 
arterial blood pressure, and by some authorities, the threshold 
for high blood pressure is a reading of 140/90.  See Dorland's 
Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA 
purposes, hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic hypertension 
means that the systolic pressure is predominantly 160 or greater 
with a diastolic pressure of less than 90.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101.  As such, specific medical testing 
is required to confirm the presence of hypertension, which is not 
the type of condition that subject to lay observation.

In this case, the Board notes that the Veteran has been diagnosed 
with hypertension.  Furthermore, even though his April 1990 
service separation examination shows his blood pressure to be 
130/88 (systolic/diastolic), his service treatment records do 
contain findings of elevated blood pressure readings while on 
active duty.  For example, he was seen for a high blood pressure 
screening in November 1986 with a referral reading of 130/100, 
and subsequent readings of 130/96, 132/90, 128/90, 138/96, 
136/96, 134/94, 132/92, 128/92, 132/94, 118/82, 130/88, 126/86, 
136/90, 128/86, 130/92, 126/90, 142/88, and 132/84.

Despite the foregoing, no competent medical examination or 
opinion has been accorded to the Veteran to determine whether his 
current hypertension is causally related to active service, to 
include the elevated blood pressure readings therein.  The Board 
finds that such an examination is necessary for a full and fair 
resolution of this case.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his 
hypertension since October 2006.  After 
securing any necessary authorization, the 
AMC/RO should obtain those records not on 
file.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and etiology of his 
hypertension.  The claims file should be 
made available to the examiner for review 
before the examination and the examiner 
must indicate that the claims file was 
reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
current hypertension was incurred in or 
otherwise the result of active service, to 
include the November 1986 elevated blood 
pressure readings.  The examiner should 
also indicate whether the Veteran had 
hypertension within one year of his service 
discharge in June 1990 and, if so, describe 
the manifestations.

In offering any opinion, the examiner must 
consider the full record, to include all 
lay statements of record regarding the 
incurrence of the Veteran's claimed 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


